MULTI-LINEREINSURANCE & INSURANCE SPECIALTY LINES PROPERTY PROPERTY CATASTROPHE SHORT-TAIL CASUALTY The Association of Insurance and Financial Analysts 34th Annual Conference - March 3rd, SAFE HARBOUR STATEMENT 2 •This presentation may contain "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21Eof the Securities Exchange Act of 1934. All statements, other than statements of historical facts, included or referenced in this presentationwhich address activities, events or developments which we expect or anticipate will or may occur in the future are forward-lookingstatements.
